                                      Case: 19-11979                   Doc: 48           Filed: 09/23/20                Page: 1 of 17




1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                        UNITED STATES BANKRUPTCY COURT
                                                        WESTERN DISTRICT OF OKLAHOMA


                In re:                                                                          §
                                                                                                §
                GIULIANO, DONALD J                                                              §           Case No. 19-11979 SH
                GIULIANO, NICOLE L                                                              §
                                                                                                §
                                                              Debtors                           §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                 05/15/2019 . The undersigned trustee was appointed on .

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $               15,906.90

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                          0.00
                                                  disbursement
                                                  Administrative expenses                                                          1,371.60
                                                  Bank service fees                                                                   68.97
                                                  Other payments to creditors                                                          0.00
                                                  Non-estate funds paid to 3rd Parties                                                 0.00
                                                  Exemptions paid to the debtor                                                        0.00
                                                  Other payments to the debtor                                                         0.00
                                                                                            1
                                                  Leaving a balance on hand of                                   $               14,466.33

                 The remaining funds are available for distribution.

          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)
                            Case: 19-11979                   Doc: 48            Filed: 09/23/20               Page: 2 of 17




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

              6. The deadline for filing non-governmental claims in this case was 10/15/2019 and the
      deadline for filing governmental claims was . All claims of each class which will receive a
      distribution have been examined and any objections to the allowance of claims have been
      resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
      made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 2,340.69 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 2,340.69 , for a total compensation of $ 2,340.69 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 40.70 , for total expenses of $ 40.70 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 06/26/2020                                     By:/s/John Mashburn
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                               Case: 19-11979          Doc: 48         Filed: 09/23/20            Page: 3 of 17
                                                                                              FORM 1
                                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                 Page:       1
                                                                                           ASSET CASES                                                                                                  Exhibit A
Case No:            19-11979       SH Judge: SARAH A. HALL                                                                        Trustee Name:                     John Mashburn
Case Name:          GIULIANO, DONALD J                                                                                           Date Filed (f) or Converted (c):   05/15/19 (f)
                    GIULIANO, NICOLE L                                                                                           341(a) Meeting Date:               06/12/19
For Period Ending: 06/26/20                                                                                                      Claims Bar Date:                   10/15/19



                                      1                                            2                        3                         4                         5                                  6
                                                                                                   Estimated Net Value
                                                                               Petition/      (Value Determined by Trustee,    Property Formally           Sale/Funds                Asset Fully Administered (FA)/
                              Asset Description                               Unscheduled        Less Liens, Exemptions,          Abandoned                Received by              Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                      Values              and Other Costs)          OA=554(a) Abandon             the Estate

 1. 16908 TRIANA DR OKC, OK 73170                                                225,300.00                     225,300.00                                               0.00                   FA
     Asset determined to have no value after investigation of liens and
     exemptions.
 2. 3594 REMINGTON PLACE ROAD NORMAN, OK 73072                                   175,000.00                     175,000.00                                               0.00                   FA
     Asset determined to have no value after investigation of liens and
     exemptions.
 3. 1313 SMOKING TREE ST OKC, OK 73160                                           122,138.00                     122,138.00                                               0.00                   FA
     Asset determined to have no value after investigation of liens and
     exemptions.
 4. 522 SOUTH HEIGHTS DR MUSTANG, OK 73064                                        94,239.00                      94,239.00                                               0.00                   FA
     Asset determined to have no value after investigation of liens and
     exemptions.
 5. 1318 VERNA MARIE DR OKC, OK 73110                                            132,000.00                     132,000.00                                               0.00                   FA
     Asset determined to have no value after investigation of liens and
     exemptions.
 6. 4712 TINKER RD OKC, OK 73135                                                  71,500.00                      71,500.00                                               0.00                   FA
     Asset determined to have no value after investigation of liens and
     exemptions.
 7. 5216 SE 84TH ST OKC, OK 73135                                                151,000.00                     151,000.00                                               0.00                   FA
     Asset determined to have no value after investigation of liens and
     exemptions.
 8. 2013 HONDA ACCORD                                                              8,000.00                       8,000.00                                               0.00                   FA
     Asset determined to have no value after investigation of liens and
     exemptions.
 9. 2018 CHEVY SILVERADO-1500                                                     25,000.00                      25,000.00                                               0.00                   FA
     Asset determined to have no value after investigation of liens and
     exemptions.



LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 3)                                                                                                                                                               Ver: 22.02b
                                                               Case: 19-11979            Doc: 48         Filed: 09/23/20            Page: 4 of 17
                                                                                              FORM 1
                                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                   Page:       2
                                                                                           ASSET CASES                                                                                                    Exhibit A
Case No:            19-11979       SH Judge: SARAH A. HALL                                                                          Trustee Name:                     John Mashburn
Case Name:          GIULIANO, DONALD J                                                                                             Date Filed (f) or Converted (c):   05/15/19 (f)
                    GIULIANO, NICOLE L                                                                                             341(a) Meeting Date:               06/12/19
                                                                                                                                   Claims Bar Date:                   10/15/19



                                      1                                            2                          3                         4                         5                                  6
                                                                                                     Estimated Net Value
                                                                               Petition/        (Value Determined by Trustee,    Property Formally           Sale/Funds                Asset Fully Administered (FA)/
                              Asset Description                               Unscheduled          Less Liens, Exemptions,          Abandoned                Received by              Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                      Values                and Other Costs)          OA=554(a) Abandon             the Estate

 10. 2012 HONDA CRV                                                               10,000.00                       10,000.00                                                0.00                   FA
     Asset determined to have no value after investigation of liens and
     exemptions.
 11. HOUSEHOLD GOODS                                                               5,000.00                        5,000.00                                                0.00                   FA
     Asset determined to have no value after investigation of liens and
     exemptions.
 12. ELECTRONICS                                                                   1,000.00                        1,000.00                                                0.00                   FA
     Asset determined to have no value after investigation of liens and
     exemptions.
 13. WEARING APPAREL                                                               2,000.00                        2,000.00                                                0.00                   FA
     Asset determined to have no value after investigation of liens and
     exemptions.
 14. WEDDING BANDS & JEWELRY                                                       3,500.00                        3,500.00                                                0.00                   FA
     Asset determined to have no value after investigation of liens and
     exemptions.
 15. 2 CATS                                                                             50.00                         50.00                                                0.00                   FA
     Asset determined to have no value after investigation of liens and
     exemptions.
 16. REPUBLIC BANK & TRUST                                                             623.72                        623.72                                                0.00                   FA
     BUSINESS CHECKING MARSHMALLOW

     Asset determined to have no value after investigation of liens and
     exemptions.
 17. REPUBLIC BANK & TRUST                                                         3,450.00                        3,450.00                                                0.00                   FA
     BUSINESS ESCROW MARSHMALLOW

     Asset determined to have no value after investigation of liens and




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 4)                                                                                                                                                                 Ver: 22.02b
                                                               Case: 19-11979            Doc: 48         Filed: 09/23/20            Page: 5 of 17
                                                                                              FORM 1
                                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                   Page:       3
                                                                                           ASSET CASES                                                                                                    Exhibit A
Case No:             19-11979      SH Judge: SARAH A. HALL                                                                          Trustee Name:                     John Mashburn
Case Name:           GIULIANO, DONALD J                                                                                            Date Filed (f) or Converted (c):   05/15/19 (f)
                     GIULIANO, NICOLE L                                                                                            341(a) Meeting Date:               06/12/19
                                                                                                                                   Claims Bar Date:                   10/15/19



                                      1                                            2                          3                         4                         5                                  6
                                                                                                     Estimated Net Value
                                                                               Petition/        (Value Determined by Trustee,    Property Formally           Sale/Funds                Asset Fully Administered (FA)/
                               Asset Description                              Unscheduled          Less Liens, Exemptions,          Abandoned                Received by              Gross Value of Remaining Assets
                   (Scheduled and Unscheduled (u) Property)                     Values                and Other Costs)          OA=554(a) Abandon             the Estate

     exemptions.
 18. REPUBLIC BANK & TRUST                                                               0.00                           0.00                                               0.00                   FA
     BUSINESS CHECKING ARCUS

     Asset determined to have no value after investigation of liens and
     exemptions.
 19. ALLIANT CREDIT UNION                                                         13,728.09                       13,728.09                                                0.00                   FA
     PERSONAL CHECKING

     Asset determined to have no value after investigation of liens and
     exemptions.
 20. ALLIANT CREDIT UNION                                                                5.00                           5.00                                               0.00                   FA
     PERSONAL SAVINGS

     Asset determined to have no value after investigation of liens and
     exemptions.
 21. REPUBLIC BANK & TRUST                                                               0.00                           0.00                                               0.00                   FA
     BUSINESS CHECKING ATMOSSOLUTIONS llc

     Asset determined to have no value after investigation of liens and
     exemptions.
 22. COBAR ROOFING & CONSTRUCTION, LLC                                                 500.00                        500.00                                                0.00                   FA
     100% OWNERSHIP

     Asset determined to have no value after investigation of liens and
     exemptions.
 23. MARSHMALLOW PROPERTIES, LLC                                                       400.00                           0.00                                            208.95                    FA




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 5)                                                                                                                                                                 Ver: 22.02b
                                                               Case: 19-11979            Doc: 48         Filed: 09/23/20            Page: 6 of 17
                                                                                              FORM 1
                                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                   Page:       4
                                                                                           ASSET CASES                                                                                                    Exhibit A
Case No:            19-11979       SH Judge: SARAH A. HALL                                                                          Trustee Name:                     John Mashburn
Case Name:          GIULIANO, DONALD J                                                                                             Date Filed (f) or Converted (c):   05/15/19 (f)
                    GIULIANO, NICOLE L                                                                                             341(a) Meeting Date:               06/12/19
                                                                                                                                   Claims Bar Date:                   10/15/19



                                      1                                            2                          3                         4                         5                                  6
                                                                                                     Estimated Net Value
                                                                               Petition/        (Value Determined by Trustee,    Property Formally           Sale/Funds                Asset Fully Administered (FA)/
                              Asset Description                               Unscheduled          Less Liens, Exemptions,          Abandoned                Received by              Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                      Values                and Other Costs)          OA=554(a) Abandon             the Estate

     100% OWNERSHIP
 24. ARCUS INVESTMENTS LLC                                                             500.00                        500.00                                                0.00                   FA
     100% OWNERSHIP

     Asset determined to have no value after investigation of liens and
     exemptions.
 25. ARCUS INVESTMENTS, LLC                                                            600.00                        600.00                                                0.00                   FA
     100% OWNERSHIP

     Asset determined to have no value after investigation of liens and
     exemptions.
 26. ATMO SOLUTIONS LLC                                                                300.00                        300.00                                                0.00                   FA
     100% OWNERSHIP

     Asset determined to have no value after investigation of liens and
     exemptions.
 27. LAVENDAR FROST LLC                                                                200.00                        200.00                                                0.00                   FA
     100% OWNERSHIP

     Asset determined to have no value after investigation of liens and
     exemptions.
 28. IRA-EQUITY TRUST                                                             50,000.00                       50,000.00                                                0.00                   FA
     Asset determined to have no value after investigation of liens and
     exemptions.
 29. IRS-EQUITY TRUST                                                             40,000.00                       40,000.00                                                0.00                   FA
     Asset determined to have no value after investigation of liens and
     exemptions.




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 6)                                                                                                                                                                 Ver: 22.02b
                                                                 Case: 19-11979                  Doc: 48            Filed: 09/23/20             Page: 7 of 17
                                                                                                   FORM 1
                                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                            Page:        5
                                                                                                ASSET CASES                                                                                                             Exhibit A
Case No:             19-11979       SH Judge: SARAH A. HALL                                                                                     Trustee Name:                      John Mashburn
Case Name:           GIULIANO, DONALD J                                                                                                        Date Filed (f) or Converted (c):    05/15/19 (f)
                     GIULIANO, NICOLE L                                                                                                        341(a) Meeting Date:                06/12/19
                                                                                                                                               Claims Bar Date:                    10/15/19



                                        1                                                   2                            3                          4                         5                                    6
                                                                                                              Estimated Net Value
                                                                                       Petition/         (Value Determined by Trustee,       Property Formally           Sale/Funds                  Asset Fully Administered (FA)/
                              Asset Description                                       Unscheduled           Less Liens, Exemptions,             Abandoned                Received by                Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                              Values                 and Other Costs)             OA=554(a) Abandon             the Estate

 30. TAX REFUND (u)                                                                              0.00                         11,784.11                                            11,784.11                     FA
 31. Insurance refund (u)                                                                        0.00                               0.00                                            3,847.88                     FA
 32. ESCROW REFUND (u)                                                                      Unknown                                 0.00                                               65.96                     FA

                                                                                                                                                                                                  Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                     $1,136,033.81                     $1,147,417.92                                            $15,906.90                            $0.00
                                                                                                                                                                                                  (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   6/13/19 Meeting of creditors held FILED. Pusuing tax refund
   6/17/19 Motion to hire Atty & Forms 1&2 FILED
   6/26/19 Requested state tax forms to see if total tax refund and tax pmt are correct.
   7/2/19 Order on App to hire Atty FILED
   7/16/19 Req to file claims FILED
   9/3/19 A check that was sent for deposit to the Bank of Vinita on 8/13 has not posted and Bank of Vinita says they have
   not received it. I checked tracking on UPS and it shows it was picked up on 8/13 at 6:42 pm and has no other
   information. UPS was contacted about lost check.
   9/10/19 Spoke with Bank of Vinita and they were told by UPS the check was damaged. Bank of Vinita told us to request a
   new check.
   9/12/19 A request for a new check was made today
   10/18/19 Interim report FILED
   10/31/19 No replacement check has been received as of today
   12/6/19 Trustee still trying to get insurance company to send the replacement check that was destroyed in shipping (UPS)
   3/11/2020 Atty Fee App and Notice FILED. Notice mailed to matrix




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 7)                                                                                                                                                                                Ver: 22.02b
                                                            Case: 19-11979              Doc: 48          Filed: 09/23/20    Page: 8 of 17
                                                                                          FORM 1
                                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                            Page:       6
                                                                                       ASSET CASES                                                                             Exhibit A
Case No:            19-11979       SH Judge: SARAH A. HALL                                                                 Trustee Name:                      John Mashburn
Case Name:          GIULIANO, DONALD J                                                                                     Date Filed (f) or Converted (c):   05/15/19 (f)
                    GIULIANO, NICOLE L                                                                                     341(a) Meeting Date:               06/12/19
                                                                                                                           Claims Bar Date:                   10/15/19
   4/3/2020 Order on Atty Fee App FILED
   6/2/2020 Preparing TFR for Trustee review


   Initial Projected Date of Final Report (TFR): 06/12/20    Current Projected Date of Final Report (TFR): 12/20/20




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 8)                                                                                                                                      Ver: 22.02b
                                                               Case: 19-11979        Doc: 48          Filed: 09/23/20         Page: 9 of 17
                                                                                                   FORM 2                                                                                       Page:      1
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                           Exhibit B
  Case No:           19-11979 -SH                                                                                            Trustee Name:                      John Mashburn
  Case Name:         GIULIANO, DONALD J                                                                                      Bank Name:                         First National Bank of Vinita
                     GIULIANO, NICOLE L                                                                                      Account Number / CD #:             *******3783 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******0151
  For Period Ending: 06/26/20                                                                                                Blanket Bond (per case limit):     $ 7,478,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                                3                                                  4                                          5                       6                   7
     Transaction      Check or                                                                                                      Uniform                                                     Account / CD
        Date          Reference                 Paid To / Received From                         Description Of Transaction         Tran. Code       Deposits ($)         Disbursements ($)       Balance ($)
                                                                                   BALANCE FORWARD                                                                                                              0.00
          06/17/19       23        Spearhead Realty Group, LLC                     708 bent tree                                   1123-000                     45.00                                          45.00
                                   5830 NW Expressway Suite 259                    Check #VV034 $45.00
                                   Oklahoma City, OK 73132
          06/17/19       23        Spearhead Realty Group, LLC                     708 bent tree commission                        1123-000                     90.00                                      135.00
                                   5830 NW Expressway Suite 259                    Check # VV033 $90.00
                                   Oklahoma City, OK 73132
          06/17/19       23        Republic Bank & Trust                           excess payoff ln75038966                        1123-000                     73.95                                      208.95
                                   PO Box 5369                                     Check # 294529 $73.95
                                   Norman, OK 73070
          06/27/19       30        Donald Giuliano                                 tax refund                                      1224-000               11,784.11                                      11,993.06
                                   16908 Triana Dr                                 check #1100 $11,784.11
                                   Oklahoma City, OK 73170
          07/08/19       31        Compsource Mutual Insurance Co                  Refund                                          1229-000                    158.00                                    12,151.06
                                   BancFirst                                       Compsource Mutal check #10574805 $158.00 Acct
                                   PO Box 26788                                    #2894841018
                                   Oklahoma City, OK 73126
          07/08/19                 First National Bank of Vinita                   BANK SERVICE FEE                                2600-000                                          10.00               12,141.06
          07/29/19       32        Wells Fargo Home Mortgage                       escrow refund                                   1229-000                     65.96                                    12,207.02
                                   PO Box 10335                                    Check #9023525556 $65.96
                                   Des Moines, IA 50306-0335
          08/05/19       31        Lighship Insurance Truste Account               Refund                                          1229-000                    633.68                                    12,840.70
                                   1650 N. Franklin Street                         Check #23198 $633.68
                                   Denver, CO 80218
          08/07/19                 First National Bank of Vinita                   BANK SERVICE FEE                                2600-000                                          12.85               12,827.85
 *        08/13/19       31        Cobar Roofing LLC                               Refund                                          1229-003                    709.20                                    13,537.05
                                   DBA Cobar Roofing & Construction                Check #10585778 $709.20
                                   3334 W Main Street
                                   Norman, OK 73072
          08/19/19       31        American Mercury Insurance Company              Refund                                          1229-000                   2,335.00                                   15,872.05

                                                                                                                             Page Subtotals               15,894.90                   22.85
          UST Form 101-7-TFR (5/1/2011) (Page: 9)                                                                                                                                                        Ver: 22.02b
LFORM24
                                                              Case: 19-11979       Doc: 48        Filed: 09/23/20            Page: 10 of 17
                                                                                                FORM 2                                                                                          Page:     2
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                           Exhibit B
  Case No:           19-11979 -SH                                                                                            Trustee Name:                     John Mashburn
  Case Name:         GIULIANO, DONALD J                                                                                      Bank Name:                        First National Bank of Vinita
                     GIULIANO, NICOLE L                                                                                      Account Number / CD #:            *******3783 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******0151
  For Period Ending: 06/26/20                                                                                                Blanket Bond (per case limit):    $ 7,478,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                               3                                              4                                               5                      6                   7
     Transaction      Check or                                                                                                      Uniform                                                     Account / CD
        Date          Reference                Paid To / Received From                       Description Of Transaction            Tran. Code       Deposits ($)        Disbursements ($)        Balance ($)
                                  1700 Greenbriar Lane                            Check #8360001180 $2,335.00
                                  Brea, CA 92821
          09/09/19                First National Bank of Vinita                   BANK SERVICE FEE                                 2600-000                                           14.47             15,857.58
          09/12/19       31       Traveler Property Casualty CL Agency            Refund                                           1229-000                    12.00                                    15,869.58
                                  Citibank                                        Check #0017449957 $12.00
                                  New Castle DE 19720
          10/07/19                First National Bank of Vinita                   BANK SERVICE FEE                                 2600-000                                           15.57             15,854.01
          11/07/19                First National Bank of Vinita                   BANK SERVICE FEE                                 2600-000                                           16.08             15,837.93
 *        11/22/19       31       Cobar Roofing LLC                               Refund                                           1229-003                   -709.20                                   15,128.73
                                  DBA Cobar Roofing & Construction
                                  3334 W Main Street
                                  Norman, OK 73072
          11/22/19                Trsf To Axos Bank                               FINAL TRANSFER                                   9999-000                                     15,128.73                     0.00

                                                                                                         COLUMN TOTALS                                    15,197.70             15,197.70                      0.00
                                                                                                             Less: Bank Transfers/CD's                         0.00             15,128.73
                                                                                                         Subtotal                                         15,197.70                    68.97
                                                                                                             Less: Payments to Debtors                                                  0.00
                                                                                                         Net
                                                                                                                                                          15,197.70                    68.97




                                                                                                                             Page Subtotals                   -697.20               15,174.85
          UST Form 101-7-TFR (5/1/2011) (Page: 10)                                                                                                                                                      Ver: 22.02b
LFORM24
                                                              Case: 19-11979       Doc: 48           Filed: 09/23/20            Page: 11 of 17
                                                                                                   FORM 2                                                                                                    Page:       3
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                         Exhibit B
  Case No:           19-11979 -SH                                                                                               Trustee Name:                       John Mashburn
  Case Name:         GIULIANO, DONALD J                                                                                         Bank Name:                          Axos Bank
                     GIULIANO, NICOLE L                                                                                         Account Number / CD #:              *******0239 Checking Account
  Taxpayer ID No:    *******0151
  For Period Ending: 06/26/20                                                                                                   Blanket Bond (per case limit):      $ 7,478,000.00
                                                                                                                                Separate Bond (if applicable):


           1              2                               3                                                 4                                                 5                          6                         7
    Transaction       Check or                                                                                                         Uniform                                                               Account / CD
       Date           Reference                Paid To / Received From                         Description Of Transaction             Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                                                                  BALANCE FORWARD                                                                                                                            0.00
          11/22/19                Trsf In From First National Bank of             INITIAL WIRE TRANSFER IN                            9999-000                 15,128.73                                               15,128.73
          01/14/20       31       Cobar Roofing LLC                               Refund of Auction Funds received                    1229-000                     709.20                                              15,837.93
                                  3334 W Main St                                  check #10626251 $709.20
                                  Norman, OK 73072
          04/06/20     200001     JOHN MASHBURN                                   Atty for Trustee Fees per Order                     3110-000                                               1,357.00                  14,480.93
                                  1616 E. 19th Street                             of the Court 4/3/2020
                                  Suite 301
                                  Edmond, OK 73013
          06/10/20     200002     INTERNATIONAL SURETIES, LTD.                    Bond Payment Bond # 016018042                       2300-000                                                 14.60                   14,466.33
                                  SUITE 420
                                  701 POYDRAS ST.
                                  NEW ORLEANS, LA 70139

                                                                                                            COLUMN TOTALS                                      15,837.93                     1,371.60                   14,466.33
                                                                                                                Less: Bank Transfers/CD's                      15,128.73                         0.00
                                                                                                            Subtotal                                               709.20             1,371.60
                                                                                                                Less: Payments to Debtors                                                 0.00
                                                                                                            Net
                                                                                                                                                                   709.20             1,371.60
                                                                                                                                                                                    NET                             ACCOUNT
                                                                                                            TOTAL - ALL ACCOUNTS                      NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                          Checking Account (Non-Interest Earn - ********3783                    15,197.70                        68.97                        0.00
                                                                                                           Checking Account - ********0239                         709.20                    1,371.60                  14,466.33
                                                                                                                                                    ------------------------    ------------------------   ------------------------
                                                                                                                                                                15,906.90                    1,440.57                  14,466.33
                                                                                                                                                    ==============             ==============              ==============
                                                                                                                                                     (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                                Transfers)               To Debtors)                    On Hand




                                                                                                                                Page Subtotals                 15,837.93                      1,371.60
          UST Form 101-7-TFR (5/1/2011) (Page: 11)                                                                                                                                                                     Ver: 22.02b
LFORM24
                                                             Case: 19-11979        Doc: 48     Filed: 09/23/20         Page: 12 of 17
                                                                                             FORM 2                                                                                       Page:    4
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                     Exhibit B
  Case No:           19-11979 -SH                                                                                      Trustee Name:                    John Mashburn
  Case Name:         GIULIANO, DONALD J                                                                                Bank Name:                       Axos Bank
                     GIULIANO, NICOLE L                                                                                Account Number / CD #:           *******0239 Checking Account
  Taxpayer ID No:    *******0151
  For Period Ending: 06/26/20                                                                                          Blanket Bond (per case limit):   $ 7,478,000.00
                                                                                                                       Separate Bond (if applicable):


          1               2                              3                                            4                                            5                       6                  7
    Transaction       Check or                                                                                                Uniform                                                     Account / CD
       Date           Reference                Paid To / Received From                    Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)




                                                                                                                       Page Subtotals                        0.00                  0.00
          UST Form 101-7-TFR (5/1/2011) (Page: 12)                                                                                                                                                Ver: 22.02b
LFORM24
                                  Case: 19-11979              Doc: 48           Filed: 09/23/20            Page: 13 of 17


                                                                          EXHIBIT C
 Page 1                                                                                                                                             Date: June 26, 2020
                                                                 ANALYSIS OF CLAIMS REGISTER

 Case Number:      19-11979                                            Claim Class Sequence
 Debtor Name:      GIULIANO, DONALD J


Code #              Creditor Name & Address          Claim Class       Notes                           Amount Allowed                Paid to Date      Claim Balance

               JOHN MASHBURN                         Administrative                                           $1,357.00                $1,357.00                  $0.00
001            1616 E. 19th Street
3110-00        Suite 301
               Edmond, OK 73013

BOND           INTERNATIONAL SURETIES, LTD.          Administrative                                              $14.60                   $14.60                  $0.00
999            SUITE 420
2300-00        701 POYDRAS ST.
               NEW ORLEANS, LA 70139



000001         SRS Distribution                      Unsecured                                                $45,530.15                    $0.00           $45,530.15
070            5900 S Lake Forest Drive, Ste 400       (1-1) Account Number (last 4 digits):B210
7100-00        McKinney, TX 75070                      (1-1) American Roofing Supply, Southern Shingles, Rooline Supply & Delivery


000002         JPMorgan Chase Bank, N.A.             Unsecured                                               $13,907.78                     $0.00           $13,907.78
070            PO Box 15368
7100-00        Wilmington, DE 19850

000003         JPMorgan Chase Bank, N.A.             Unsecured                                                $9,919.62                     $0.00             $9,919.62
070            PO Box 15368
7100-00        Wilmington, DE 19850

000004         JPMorgan Chase Bank, N.A.             Unsecured                                               $18,171.43                     $0.00           $18,171.43
070            PO Box 15368
7100-00        Wilmington, DE 19850

000005         American Express National Bank        Unsecured                                                $5,548.69                     $0.00             $5,548.69
070            c/o Becket and Lee LLP
7100-00        PO Box 3001
               Malvern PA 19355-0701

000006         American Express National Bank        Unsecured                                               $26,532.12                     $0.00           $26,532.12
070            c/o Becket and Lee LLP
7100-00        PO Box 3001
               Malvern PA 19355-0701

000007         ABC Supply Company                    Unsecured                                                $8,455.07                     $0.00             $8,455.07
070            c/o CST Co.                             (7-1) Account Number (last 4 digits):2511
7100-00        PO Box 33127
               Louisville, KY 40232-3127

000008         Synchrony Bank                     Unsecured                                                  $29,390.75                     $0.00           $29,390.75
070            c/o PRA Receivables Management, LLC (8-1) LOWE'S or GEMB or GECRB
7100-00        PO Box 41031
               Norfolk VA 23541



                  Case Totals:                                                                              $158,827.21                $1,371.60           $157,455.61
 Code #: Trustee's Claim Number, Priority Code, Claim Type




CREGISTRUST   Form 101-7-TFR (5/1/2011) (Page: 13)                                                                         Printed: 06/26/20 10:07 AM       Ver: 22.02b
                        Case: 19-11979          Doc: 48    Filed: 09/23/20      Page: 14 of 17




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 19-11979 SH
     Case Name: GIULIANO, DONALD J
                 GIULIANO, NICOLE L
     Trustee Name: John Mashburn
                         Balance on hand                                              $               14,466.33

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
      Trustee Fees: John Mashburn                     $         2,340.69 $                0.00 $         2,340.69
      Trustee Expenses: John Mashburn                 $               40.70 $             0.00 $             40.70
      Attorney for Trustee Fees: JOHN
      MASHBURN                                        $         1,357.00 $         1,357.00 $                 0.00
      Other: INTERNATIONAL SURETIES,
      LTD.                                            $               14.60 $         14.60 $                 0.00
                 Total to be paid for chapter 7 administrative expenses               $                  2,381.39
                 Remaining Balance                                                    $               12,084.94


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 14)
                        Case: 19-11979        Doc: 48     Filed: 09/23/20      Page: 15 of 17




                                                           NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 157,455.61 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 7.7 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                      Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                    of Claim             to Date          Payment
                          SRS Distribution
                          5900 S Lake Forest Drive,
                          Ste 400
     000001               McKinney, TX 75070          $     45,530.15 $                0.00 $          3,494.50
                          JPMorgan Chase Bank,
                          N.A.
                          PO Box 15368
     000002               Wilmington, DE 19850        $     13,907.78 $                0.00 $          1,067.44
                          JPMorgan Chase Bank,
                          N.A.
                          PO Box 15368
     000003               Wilmington, DE 19850        $       9,919.62 $               0.00 $            761.34
                          JPMorgan Chase Bank,
                          N.A.
                          PO Box 15368
     000004               Wilmington, DE 19850        $     18,171.43 $                0.00 $          1,394.69
                          American Express National
                          Bank
                          c/o Becket and Lee LLP
                          PO Box 3001
     000005               Malvern PA 19355-0701     $         5,548.69 $               0.00 $            425.87




UST Form 101-7-TFR (5/1/2011) (Page: 15)
                        Case: 19-11979          Doc: 48    Filed: 09/23/20      Page: 16 of 17




                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          American Express National
                          Bank
                          c/o Becket and Lee LLP
                          PO Box 3001
     000006               Malvern PA 19355-0701     $         26,532.12 $              0.00 $          2,036.38
                          ABC Supply Company
                          c/o CST Co.
                          PO Box 33127
     000007               Louisville, KY 40232-3127 $          8,455.07 $              0.00 $            648.94
                          Synchrony Bank
                          c/o PRA Receivables
                          Management, LLC
                          PO Box 41031
     000008               Norfolk VA 23541           $        29,390.75 $              0.00 $          2,255.78
                 Total to be paid to timely general unsecured creditors               $               12,084.94
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 16)
                        Case: 19-11979     Doc: 48   Filed: 09/23/20   Page: 17 of 17




                                                      NONE




UST Form 101-7-TFR (5/1/2011) (Page: 17)
